DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 08, 2021 has been entered.
                                                  Prior Art of Interest
U.S. 2007/0123625 is cited as of interest for disclosing that materials inclusive of antimony trioxide, carbon black and zeolites are art-recognized fillers ([0058].
                                        Claim Rejections - 35 USC § 112
Claims 1-5, 7-12, 16-20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what is meant by an “unfilled” polyamide composition.  In this regard, the claims require a flame retardant synergist such as antimony oxides, zinc oxide [0007], which are art-recognized fillers.

In claims 12 and 16, it is unclear how an “unfilled” composition further comprises a colorant such as carbon black, titanium dioxide [0044], which are art-recognized fillers.
In claim 16, it is unclear how an “unfilled” composition further comprises an acid scavenger such as zeolites and hydrotalcites [0043], which are art-recognized fillers.
In claim 16, the lower limit “60” wt. % governing the polyamide is outside the scope of claim 1. 
In claim 16, it is unclear whether the flame retardant synergist is required.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 10, 11, 17, 19 and 23 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 103319885 A (Chen) abstract and machine translation.
     Chen discloses a flame-retardant non-reinforced polyamide composition having a high glow wire ignition temperature and excellent mechanical properties comprising:
30-50 pbw polyamide 6 (meets applicant’s polyamide);
25-35 pbw polyamide 66 (meets applicant’s polyamide);
18-28 pbw brominated fire retardant (meets applicant’s bromine-containing flame retardant);
3-6 pbw flame retardant synergist (meets applicant’s flame retardant synergist);
      - 	5-10 pbw halogen-free flame retardant (not precluded from present claims);
      - 	2-4 pbw flexibilizer (not precluded from present claims);
      -   0.1-0.3 pbw hindered phenolic antioxidant (meets applicant’s heat stabilizer); and
      -   0.3-0.6 pbw lubricating agent (meets applicant’s lubricant/mold release agent 	
	per claim 10)
 (e.g., abstract, Table 5, claims).

67 wt. % polyamide 6/polyamide 66 mixture (meets applicant’s polyamide and content thereof);
brominated polystyrene/decabromodiphenylethane (meets applicant’s bromine-containing flame retardant);
melamine salt (not precluded from present claims);
5 wt. % antimony trioxide (meets applicant’s flame retardant synergist and content thereof);
POE-g-GMA (not precluded from present claims);
hindered phenolic antioxidant (meets applicant’s heat stabilizer); and
lubricant (meets applicant’s lubricant/mold release agent per claim 10).
Inasmuch as the exemplified composition meets the claimed chemical composition, both in terms of the types of materials added and their contents, it is reasonably believed that it would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not 
As to claim 3, Chen discloses polyamide 66.
	As to claim 4, Chen discloses decabromodiphenylethane.
	As to claim 5, Chen discloses antioxidant 1098.
	As to claim 7, Chen discloses antimony trioxide.
	As to claims 10 and 11, Chen discloses EBS.
As to claims 17 and 19, Chen discloses articles obtained from the composition such as electronic devices. 
As to claim 23, it is not seen that the “consisting essentially of” language precludes the additional halogen-free flame retardant and flexibilizer materials disclosed by Chen.  In this regard, it is noted that the presently claimed composition is governed by good flame retardancy and impact strength.
Chen anticipates the above-rejected claims in that it is reasonably believed that the similarly-constituted compositions would necessarily exhibit the same properties. In the alternative, inasmuch as Chen is directed to compositions exhibiting a high glow wire ignition temperature and excellent mechanical properties, it would have been within the purview of one having ordinary skill in the art to formulate compositions meeting the presently claimed properties in accordance with the property profile for the desired application.
Claims 1-3, 5, 7, 10, 11, 17, 19 and 23 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2018/117834 A1 (Van Den Poel).
Van Den Poel discloses a flame retardant polyamide composition with improved elongation at break and high glow wire ignition temperature comprising:
25 to 85 wt.%  polyamide (meets applicant’s polyamide and overlaps content thereof);
a brominated flame retardant (meets applicant’s bromine-containing flame retardant);
a non-halogenated flame retardant (not precluded from present claims);
less than about 5 wt. % antimony trioxide (meets applicant’s flame retardant synergist and overlaps content thereof); and
optional additives
(e.g., abstract, [0015], [0028], [0052], examples, claims).
	As to claims 1 and 23, Van Den Poel’s Example 3 comprises:
72.2 wt. % polyamide 66/polyamide 6 mixture (meets applicant’s polyamide and content thereof);
brominated polystyrene (meets applicant’s bromine-containing flame retardant);
N,N’ ethylene bisstearylamide (meets applicant’s lubricant/mold release agent per claim 10);
 hindered phenolic antioxidant (meets applicant’s heat stabilizer
6 wt.% antimony trioxide in polyamide carrier (meets applicant’s flame retardant synergist and content thereof).
Inasmuch as the exemplified composition meets the claimed chemical composition, both in terms of the types of materials added and their contents, it is reasonably believed that it would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Van Den Poel.
As to claims 2 and 3, Van Den Poel discloses polyamide 66.
	As to claim 5, Van Den Poel discloses Thanox 1098.
	As to claim 7, Van Den Poel discloses antimony trioxide.
As to claims 10 and 11, Van Den Poel discloses EBS N,N’ ethylene bisstearylamide

Van Den Poel anticipates the above-rejected claims in that it is reasonably believed that the similarly-constituted compositions would necessarily exhibit the same properties.  In the alternative, inasmuch as Van Den Poel is directed to compositions exhibiting a high glow wire ignition temperature and excellent elongation at break, it would have been within the purview of one having ordinary skill in the art to formulate compositions meeting the presently claimed properties.
Claim Rejections - 35 USC § 103
Claims 2, 8, 9, 12, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103319885 A (Chen), described hereinabove, in view of U.S. 2017/0058099 (Endtner) and U.S. 2010/0331452 (Tsou).
As to claim 2, in light of Chen’s background disclosure that other nylons are also  used in the production of electronic appliances (page 4), it would have been within the purview of one having ordinary skill in the art to use nylons other than the exemplified polyamide 6/polyamide 66 mixture (inclusive of those presently claimed) with the reasonable expectation of success.  Also notable is Endtner’s disclosure, directed to similar-such flame retardant polyamide compositions having good glow wire resistance, of using copolyamides based on polyamide 6 and polyamide 66 [0046].
As to claim 8, in view of Endtner [0044], it would have been within the purview of one having ordinary skill in the art to incorporate a (phthalate) plasticizer to Chen’s composition for its expected additive effect. 

As to claim 12, in view of Endtner [0152], it would have been within the purview of one having ordinary skill in the art to incorporate a colorant to Chen’s composition for its expected additive effect and with the reasonable expectation of success
As to claim 16, Chen’s Example 5 comprises:
67 wt. % polyamide (meets applicant’s polyamide and content thereof);
18 wt. % brominated polystyrene/decabromodiphenylethane (meets applicant’s bromine-containing flame retardant and content thereof); and
0.2 wt. % hindered phenolic antioxidant (meets applicant’s heat stabilizer and content thereof); and
In view of Endtner ([0044], [0156]), it would have been within the purview of one having ordinary skill in the art to incorporate a customary amount (inclusive of claimed amount) of a plasticizer to Van Den Poel’s composition for its expected additive effect. 
As to claims 18 and 20, Chen discloses articles obtained from the composition such as electronic devices. 
Claims 4, 8, 9, 12, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/117834 A1 (Van Den Poel), described hereinabove, in view of U.S. 2010/0331452 (Tsou).

As to claim 8, it is within Van Den Poel’s inventive disclosure [0099], and obvious to  one having ordinary skill in the art, to incorporate a plasticizer to the exemplified compositions for its expected additive effect. 
As to claim 9, phthalate plasticizers, such as diundecyl phthalate, are well known plasticizers for polyamides, per Tsou [107].  Accordingly, it would have been with the purview of one having ordinary skill in the art to incorporate a diundecyl phthalate plasticizer to Van Den Poel’s compositions for its expected additive effect and with the reasonable expectation of success, 
As to claim 12, it is within Van Den Poel’s inventive disclosure [0105], and obvious to  one having ordinary skill in the art, to incorporate a colorant to the exemplified compositions for its expected additive effect. 
As to claim 16, Van Den Poel’s Example 3 comprises:
65.2 wt. % polyamide (meets applicant’s polyamide and content thereof);
21 wt. % brominated polystyrene (meets applicant’s bromine-containing flame retardant); and
0.5 wt. % hindered phenolic antioxidant (meets applicant’s heat stabilizer and content thereof).

As to claims 18 and 20, Van Den Poel discloses articles obtained from the composition such as electronic devices. 
Response to Arguments
Applicant’s arguments January 08, 2021 have been considered but are moot in light of the newly-discovered references applied in the new grounds of rejection, which disclosures appear to be closer to applicant’s intended composition.
                                                           Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765